'Jackson, Chief Justice.
v [Lena Hogan was indicted for keeping a lewd house. A number of witnesses were introduced by the state, from whose testimony it appeared that the defendant had resided at a certain house in Americus for a number of years; that she made purchases for the house and returned it for taxation within two years prior to the date of the indictment ; that the reputation of the house,, was that it was a lewd house, and women who were known as lewd women lived there; and that men visited there for immoral purposes. The defendant introduced no testimony, but made a statement denying that she had kept the house for more than three years, or that she owned the property, and alleging that'she merely lived there with her mother and sister.
The defendant was'found' guilty.' She moved for a new trial, on a number of grounds among them being the following:
(1.) Because the verdict was contrary to law and evi- : dence.
(2.) Because the court erred in compelling three witnesses to testify as to their presence at the house in question and to acts and sayings of the defendant there in their presence, after it had been shown that the reputation of inmates of the house was that of lewd women.
(3.) Because the court admitted over objection and refused to rule out testimony relating to the defendant and her house more than two years preceding the date of the indictment. • ’
*84(4.) Because the court admitted in evidence the tax digest of the county to show title in the defendant.
(5.) Because certain charges and the entire charge were erroneous
(The court certified the charges excepted to only by reference to the entire charge.)
The motion was overruled, and the defendant excepted.]